DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 4/25/2022 are as follows: 
Claims 12-20 are cancelled by the applicant;
Claims 1-11 and 21-29 are being examined.

Drawings
The replacement drawings were received on 4/25/2022 and are objected to.
The drawings are objected to because:
Figures 8-9 contain poor line quality (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”);
Figure 9 reference characters “V-1” to “V-12” do not have lead lines (See 37 CFR 1.84(q) which states: “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed”.).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amended disclosure was received on 4/25/2022 and is entered.
The disclosure filed 4/25/2022 is objected to because of the following informalities:
Page 26 line 2 recites “housing 1605”, however “1605” is recited on page 17 as being the “switching flow apparatus”.  The “housing 1605” on page 26 should be “housing 1606” as previously recited on page 17. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medlock (US2017/0328588A1, as cited in the IDS).
Re Claim 1. Medlock discloses a switching flow apparatus comprising (Figures 1-3): 
a housing (100, 150 combine to form the housing) (Figures 1-3); 
a refrigerant loop (150) within said housing, wherein said refrigerant loop includes a compressor (210), a first heat exchanger (152), an expansion valve (218), and a second heat exchanger (154) (Figures 1-3; Paragraphs 24-26); 
a first heat exchanger inlet (piping 116 at inlet of 152) for fluid entering the first heat exchanger and a first heat exchanger outlet (piping 118 at outlet of 152) for fluid exiting the first heat exchanger (Figures 2-3; Paragraphs 21-23); 
a second heat exchanger inlet (piping 124 at inlet of 154) for fluid entering the second heat exchanger and a second heat exchanger outlet (piping 126 at outlet of 154) for fluid exiting the second heat exchanger (Figures 2-3; Paragraphs 21-23); 
a source return inlet (inlet of 111 on line 112) configured to be in fluid communication with a source return line (112) exterior to said housing, and a source supply outlet (outlet of 111 on line 110) configured to be in fluid communication with a source supply line (110) exterior to said housing (Figures 2-3; Paragraphs 19, 21-23); 
a production return inlet (inlet of 103 on line 104, inlet of 107 on line 108) configured to be in fluid communication with a production return line (104, 108) exterior to said housing, and a production supply outlet (outlet of 103 on line 102, outlet of 107 on line 106) configured to be in fluid communication with a production supply line (102, 106) exterior to said housing (Figures 2-3; Paragraphs 19, 21-23); 
wherein in a cooling mode, said source return inlet is in fluid communication with said first heat exchanger inlet and said source supply outlet is in fluid communication with said first heat exchanger outlet, and wherein said production return inlet is in fluid communication with said second heat exchanger inlet and said production supply outlet is in fluid communication with said second heat exchanger outlet (Figures 1-3; Paragraphs 36-37 teach a cooling mode); and 
wherein in a heating mode, said production return inlet is in fluid communication with said first heat exchanger inlet and said production supply outlet is in fluid communication with said first heat exchanger outlet, and wherein said source return inlet is in fluid communication with said second heat exchanger inlet and said source supply outlet is in fluid communication with said second heat exchanger outlet (Figures 1-3; Paragraphs 34-35 teach a heating mode). 
Re Claim 2. Medlock discloses said first heat exchanger is used for heating the source fluid in the cooling mode and heating the production fluid in the heating mode (Figures 1-3; Paragraphs 22-26, 34-37). 
Re Claim 3. Medlock discloses said first heat exchanger is a condenser (Figures 1-3; Paragraph 22). 
Re Claim 4. Medlock discloses said second heat exchanger is used for cooling the production fluid in the cooling mode and cooling the source fluid in the heating mode (Figures 1-3; Paragraphs 22-26, 34-37). 
Re Claim 5. Medlock discloses said second heat exchanger is an evaporator (Figures 1-3; Paragraph 22). 
Re Claim 6. Medlock discloses a first heat exchanger control valve (132) in fluid communication with said first heat exchanger outlet, wherein said first heat exchanger control valve is within said housing; wherein said first heat exchanger control valve is configured to direct fluid from the first heat exchanger outlet to the source supply outlet in the cooling mode; and wherein said first heat exchanger control valve is configured to direct fluid from the first heat exchanger outlet to the production supply outlet in the heating mode (Figures 2-3; Paragraphs 27-37). 
Re Claim 7. Medlock discloses a second heat exchanger control valve (136) in fluid communication with said second heat exchanger outlet, wherein said second heat exchanger control valve is within said housing; wherein said second heat exchanger control valve is configured to direct fluid from the second heat exchanger outlet to the production supply outlet in the cooling mode; and wherein said second heat exchanger control valve is configured to direct fluid from the second heat exchanger outlet to the source supply outlet in the heating mode (Figures 2-3; Paragraphs 27-37). 
Re Claim 8. Medlock discloses a first heat exchanger on/off valve (130) in fluid communication with the first heat exchanger inlet, wherein said first heat exchanger on/off valve is within said housing; wherein said first heat exchanger on/off valve is configured to be closed in the cooling mode so that the first heat exchanger inlet is in fluid communication with the source return inlet; and wherein said first heat exchanger on/off valve is configured to be open in the heating mode so that the first heat exchanger inlet is in fluid communication with the production return inlet (Figures 2-3; Paragraphs 27-37). 
Re Claim 9. Medlock discloses a second heat exchanger on/off valve (134) in fluid communication with the second heat exchanger inlet, wherein said second heat exchanger on/off valve is within said housing; wherein said second heat exchanger on/off valve is configured to be closed in the cooling mode so that the second heat exchanger inlet is in fluid communication with the production return inlet; and wherein said second heat exchanger on/off valve is configured to be open in the heating mode so that the second heat exchanger inlet is in fluid communication with the source return inlet. (Figures 2-3; Paragraphs 27-37).
Re Claim 10. Medlock discloses a control panel (300, 302, 304), wherein said control panel controls line voltage for the compressor (Paragraph 28 teaches controllers for controlling the refrigeration system.  Turning the compressor on and off would require regulation of the line voltage to the compressor. Thus, Medlock teaches the control panel controls line voltage for the compressor). 
Re Claim 11. Medlock discloses a domestic hot water supply line (103) in fluid communication with said first heat exchanger outlet, wherein said domestic hot water supply line is configured to divert fluid from said first heat exchanger outlet to a hot water tank (Figures 1-3; Paragraphs 17-19; The limitation of being configured for connection to a hot water tank is considered intended use of the hot water line since the claims are directed towards a switching flow apparatus and not a thermal management system.  Therefore, the hot water line 103 of Medlock is capable of being connected to a hot water tank). 
Re Claim 21. Medlock discloses said source return inlet, said source supply outlet, said source return line, and said source supply line form a source loop (Figures 2-3; Paragraphs 19, 21-23).   
Re Claim 22. Medlock discloses said source loop is a hydronic loop (Figures 1-3; Paragraph 20).  
Re Claim 23. Medlock discloses said production return inlet, said production supply outlet, said production return line, and said production supply line form a production loop (Figures 2-3; Paragraphs 19, 21-23).  
Re Claim 24. Medlock discloses said production loop is a hydronic loop (Figures 1-3; Paragraph 20).  
Re Claim 25. Medlock discloses in the cooling mode, said source loop is in fluid communication with said first heat exchanger and said production loop is in fluid communication with said second heat exchanger (Figures 1-3; Paragraphs 36-37).  
Re Claim 26. Medlock discloses in the heating mode, said source loop is in fluid communication with said second heat exchanger and said production loop is in fluid communication with said first heat exchanger (Figures 1-3; Paragraphs 34-35).  
Re Claim 27. Medlock discloses a first heat exchanger bypass line in fluid communication with said source return inlet and in fluid communication with said second heat exchanger inlet (Figures 2-3; Paragraphs 27-37; Medlock illustrates multiple bypass lines that interconnect the source, production, and heat exchangers so as to selectively reroute the fluid to each component).  
Re Claim 28. Medlock discloses a second heat exchanger bypass line in fluid communication with said production return inlet and in fluid communication with said first exchanger inlet (Figures 2-3; Paragraphs 27-37; Medlock illustrates multiple bypass lines that interconnect the source, production, and heat exchangers so as to selectively reroute the fluid to each component).  
Re Claim 29. Medlock discloses a first heat exchanger outlet bypass flow line in fluid communication with said production supply outlet and in fluid communication with said first heat exchanger outlet (Figures 2-3; Paragraphs 27-37; Medlock illustrates multiple bypass lines that interconnect the source, production, and heat exchangers so as to selectively reroute the fluid to each component).
 
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Applicant argues on page 11 of the reply that “Given that Medlock states that the conduit module 100 is a separate unit than the heating/cooling module 150, it does not seem that these features could be construed to form a single housing that corresponds to the housing recited in claim 1”.  Medlock teaches a housing formed by 100 and 150 as seen in Figure 2 of Medlock.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific shape and dimensions of the housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this instance, the device of Medlock is a single interconnected element for heat transfer.  Thus, absent further definitions of “housing”, Figure 2 of Medlock is construed to teach a housing.  Therefore, the applicants’ arguments are not persuasive.
Applicant further argues on page 11 of the reply that “the conduit module 100 does not include a refrigerant loop within the housing that surrounds the conduit module 100. The heating/cooling module 150 includes a standard refrigeration cycle and includes inlet conduits 116, 124 and outlet conduits 118, 126, but the heating/cooling module 150 does not operate in a cooling mode or a heating mode on its own without interacting with the conduit module 100. And, as previously stated, the conduit module 100 has its own housing that is distinct from the housing of the heating/cooling module”.  As stated above, the housing is formed by 100 and 150.  Thus, the housing of Medlock is construed to contain the refrigerant loop.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific shape and dimensions of the housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the applicants’ arguments are not persuasive.
Applicant argues on page 12 of the reply that “Medlock does not include a single production return inlet that is alternatively in fluid communication with the first heat exchanger or second heat exchanger depending on whether the system 10 is in a heating mode or a cooling mode. Likewise, Medlock also does not include a single production supply outlet that is alternatively in fluid communication with the first heat exchanger or second heat exchanger depending on whether the system 10 is in a heating mode or a cooling mode”. Applicant further argues on page 12 of the reply that “Neither the inlet of 103 nor the inlet of 107 is able to switch between being in fluid communication with the first heat exchanger 152 and the second heat exchanger 154 depending on whether the system is in a cooling mode or a heating mode on their own” and “Neither the outlet of 103 nor the outlet of 107 is able to switch between being in fluid communication with the first heat exchanger 152 and the second heat exchanger 154 on their own”.  Medlock teaches a production return inlet (inlet of 103 on line 104, inlet of 107 on line 108) configured to be in fluid communication with a production return line (104, 108) exterior to said housing, and a production supply outlet (outlet of 103 on line 102, outlet of 107 on line 106) configured to be in fluid communication with a production supply line (102, 106) exterior to said housing (Figures 2-3; Paragraphs 19, 21-23).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single production return inlet and a single production return outlet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the applicants’ arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763